     Case: 1:15-cr-00182-SO Doc #: 25 Filed: 12/17/19 1 of 1. PageID #: 152



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                     ) CASE NO.: 1:15-CR-182
                                              )
               Plaintiff,                     )
                                              ) JUDGE SOLOMON J. OLIVER, JR.
v.                                            )
                                              ) NOTICE OF LIMITED APPEARANCE
                                              )
JAMES LEROY SALLEE, SR.,                      )
                                              )
               Defendant.                     )

        Now comes undersigned counsel and hereby enters his appearance as counsel for the

limited purpose of petitioning the court for a in camera review. Please direct all pleadings,

notices and correspondence to the undersigned at the address listed below.

                                              Respectfully submitted,

                                              DICAUDO, PITCHFORD & YODER, LLC


                                              /s/ J. Reid Yoder______________________
                                              J. Reid Yoder (0076587)
                                              209 South Main Street, Third Floor
                                              Akron, Ohio 44308
                                              Telephone: 330.762.7477
                                              Facsimile: 330.762.8059
                                              ryoder@dpylaw.com


                              CERTIFICATE OF SERVICE

        I hereby certify that on December 16, 2019, a copy of the forgoing was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.

                                                   /s/J. Reid Yoder
                                                   J. Reid Yoder (0076587)
